Worley, Chief Judge,
dissenting.
This court should not reverse judgments of the Customs. Court in the absence of clear reversible error. There is no error, reversible or *134other, in the very thorough fashion in which the Customs Court considered and disposed of the various arguments advanced by the importer.
To secure a better picture of the facts and issues, particularly with respect to the importer’s position, it is necessary to go into more detail than does the majority.
The merchandise, invoiced as “Original Miniatures,” was classified by the collector under paragraph 1518 of the Tariff Act of 1930 as modified by the Annecy Protocol of Terms of Accession to GATT, T.D. 52373 and T.D. 52476, as articles composed in chief value of natural grasses. The importer protested, claiming classification under Paragraph 1558 of that act as modified by the Torquay Protocol to GATT, T.D. 52739, and T.D. 52827, as nonenumerated manufactured articles or, alternatively, under paragraph 1547(a) of that act as modified by GATT, T.D. 51802 (or by similitude under paragraph 1559, as amended by Public Law 768, 83rd Congress) as works of art, or, finally, under paragraph 412 of that Act, as modified by T.D. 52373 and T.D. 52476, supra, as manufactures of wood or bark. The Customs Court overruled the protest.1
The paragraphs involved, in pertinent part, follow:
As classified by the collector:
Par. 1518. Natural grasses, grains, leaves, plants, shrubs, herbs, trees, and parts thereof, not specially provided for: * * * When colored, dyed, painted, or chemically treated * * * and all articles not specially provided for, composed wholly or in chief value of natural grasses, grains, leaves, or other material mentioned in the preceding item: * * * If the component material of chief value is colored, dyed, painted, or chemically treated — 37%% ad val.
As claimed by the importer:
Primary claim:
Par. 1558. Articles manufactured, in whole or in part, not specially provided for-10% ad val.
Alternative claims:
Portions of Paragraph 1547 (a), amended by GATT, read:
Works of art, not specially provided for:
(1) Paintings in oil or water colors, pastels, pen and ink drawings and copies, replicas, or reproductions of any of the same_10% ad val.
(3) Etchings and engravings-10% ad val.
Portion of Paragraph 1547(a) not affected by GATT reads:
Works of art, including * * * (2) statuary, sculptures, or copies, replicas, or reproductions thereof, valued at not less than $2.50 * * * 20 per centum ad valorem.
*135Par. 412, Manufactures of wood or bark, or of which wood or bark is the component material of chief value, not specially provided for
*******
Other * * *_16%% ad val.
The samples in evidence are small ovals with wooden frames, having the general appearance of a painting and which appear to be suitable for hanging on walls. The inserts consist of a painted cardboard background on which is attached plain or dyed natural substances, such as grasses, grains, seeds, feathers, etc., arranged and decorated to simulate small birds and flowers in a natural setting.. Their method of production is described by the maker, a Mr. Hervey, of England, in the following manner:
* * * Painting the water colour picture which forms the background to the miniature, making the animals and birds from vegetable materials, and ¿ssembling the various items on to the background. None of these items is completed as a separate item. The water colour background is carried to a certain point, and the birds, 'animals, flowers, etc., áre an approximate form before being assembled on the background, but all the items, including the painting, are completed after all the items are on the background itself, after which the completed picture is framed.
It is, of course, basic in customs law that the collector’s classification is presumed to be correct and one who challenges that classification must not only prove the collector’s classification wrong, but also prove the claimed classification correct.
The record provides little or no support for appellant’s various contentions. Aside from the samples, the only other matters of relevance are the interrogatories and answers by Mr. Hervey, describing how the articles are made and setting out his estimates of the cost of the various items going into the finished product.
The chief argument for the importer’s primary claim appears to be that the various components of the article are of little or no value; that the end product is in combining them by virtue of the “skill and artistry of the artist;” and that “There is no provision in the tariff law covering articles in chief value of artistic skill.” The importer concludes that “Paragraph 1558 is therefore the tariff provision that should apply.”
In disposing of that argument, the Customs Court said:
* * * paragraph 1518 of tbe Tariff Act of 1930, as amended, under which the involved merchandise was classified, provides for articles composed wholly or in chief value of “Natural grasses, grains, leaves, plants, shrubs, herbs, trees, and parts thereof.” Inasmuch as these are specific provisions covering the tariff classification of the importation in question, the provision in paragraph 1558 of the act for non-enumerated articles is the least specific as applied to the involved items and cannot prevail over the specific provisions of paragraph 1518,. supra- •■-■■■■
*136I see no error in that holding. While it may be, as appellant argues, that there “is no provision in the tariff law covering articles in chief value of artistic skill,” it can hardly be said that this record supports appellant’s conclusion that paragraph 1558 should therefore apply. Appellant cites no authority for such a proposition and I know of none.
In rejecting appellant’s first alternative claim for classification under Paragraph 1547(a), the court cited and reviewed a number of decisions2 including United States v. Perry, 146 U.S. 71; United States v. Halle Bros. Co., 6 Ct. Cust. Appls. 543, T.D. 36196; United States v. Downing & Co., 6 Ct. Cust. Appls. 545, T.D. 36197; and G. W. Sheldon & Co. v. United States, 61 Treas. Dec. 1015, T.D. 45671.
Those decisions do not support appellant’s claim for classification as works of art, nor are they challenged or distinguished by appellant, reliance instead being placed on Wm. 8. Pitcairn Corp. v. United States, 39 CCPA 15, C.A.D. 458.
In Pitcairn the merchandise was earthen and china figurines which' were molded reproductions or copies of an original made by a sculptor. This court there held that, even though original sculptures must be the work of professional sculptors to fall under Paragraph 1547(a), copies of such sculptures need not be the work of professionals to be-similarly classified. That holding has no application to the facts here. In the Pitcairn case the court was particularly concerned with the congressional intent regarding Paragraph 1547(a)(2) which states:
(2) statuary, sculptures, or copies, replicas, or reproductions thereof, valued at not less than $2.50, * * *.
Appellant is not claiming under the quoted provision but rather under 1547(a) broadly as works of art not specially provided for.
Although I am not disposed to agree with the Government that appellant’s claim for classification by similitude under Paragraph 1559 is necessarily “frivolous,” I do agree with the Customs Court that
* * * Finding as we do that the merchandise is not classifiable under paragraph 1547(a) of the tariff act as works of art, the claim for classification of the merchandise, by similitude, to works of art is, in our opinion, also untenable.
Appellant’s final alternative claim for classification under paragraph 412 as manufactures in chief value of wood was rejected on the *137ground that appellant had failed to satisfactorily prove the specific costs of the articles, including time and labor, entering into the cost of the article, citing United States v. H. A. Caesar & Co., 32 CCPA 142, C.A.D. 299. I find no error in so holding. United States v. Riebe, 1 Ct. Cust. Appls. 19, T.D. 30776.
While Pitcairn, lengthy and pregnant with dicta, as it is, might be cited for other things, it clearly cannot properly serve as the vehicle to overrule a long line of judicial precedents.
The judgment should be affirmed.

 One judge, although agreeing that the importer had not sustained its burden of proof, was of the opinion the decision of this court in Marshall Feild & Co. v. United States, 45 CCPA 72, C.A.D. 676, was controlling.


 Other cases cited Include :
United States v. Hensel, Bruckmann & Lorbacher, 18 CCPA 297, T.D. 44504; United States v. Hunt Diederich, 19 CCPA 156, T.D. 45274; Cassard Romano Co., David A. Haagens v. United States, 19 CCPA 191, T.D. 45294; O. O. Friedlaender Co. v. United States, 19 CCPA 198, T.D. 45295; Alexander & Oviatt v. United States, 21 CCPA 97, T.D. 46410; United States v. A. Ackermann & Sons, 21 CCPA 329, T.D. 46852; United States v. W. X. Huber Co., 21 CCPA 567, T.D. 46991; and United States v. Mrs. Adelaide Ehrich, 22 CCPA 1, T.D. 47019.